Title: From John Adams to John Jay, 27 June 1786
From: Adams, John
To: Jay, John


     
      Sir
      London June 27. 1786
     
     I have received the Letter you did me, the Honour to write me, on the 1st. of May; and the Pleasure of Congress Signified in it, Shall be Strictly observed. You will perceive by my Letter of the 4th. of March, that it was my Determination to make no Reply to his Lordships Answer of the 28th. of Feb. to the Memorial of the 30 of November, untill I should receive the Orders of Congress. As We hear that the Vessell which carried out that Dispatch, Sprung a Leak at Sea, put into Lisbon and did not Sail from thence till late in April, I do myself the Honour to inclose a Duplicate, of Lord Carmarthens Letter of 28. Feb. and of the Representations of the Merchants inclosed in it.
     With great Respect I have the Honour to be / Sir your most obedient and most / humble servant
     
      John Adams.
     
    